DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application.  
Information Disclosure Statement
Acknowledgment is made of applicant’s Information Disclosure Statement(s) (IDS), Form PTO-1449, filed 22 October 2020 and 06 May 2021.  The information therein was considered. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 15 (currently amended). The flash memory of claim 8, wherein the channel structure comprises: a channel pillar penetrating the first gate layer, wherein an outer sidewall of the channel pillar is surrounded by the first gate dielectric layer; and 15a channel plug arranged under the channel pillar and penetrating the second gate layer, wherein a sidewall of the channel plug is surrounded by the second gate dielectric layer, a top surface of the channel plug is electrically connected to a bottom surface of the channel pillar, a bottom surface of the channel plug is electrically connected to the substrate.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach the claimed limitations in combination namely, as recited in independent claim 1, a flash memory, comprising: a gate stack structure disposed on a dielectric base and includes a plurality of gate layers electrically insulated from each other, each gate layer comprising: 5a first gate portion; a second gate portion disposed adjacent to a sidewall of the first gate portion, wherein a thickness of the second gate portion is smaller than a thickness of the first gate portion; a ferroelectric portion disposed between the sidewall of the first gate portion and a 10sidewall of the second gate portion; and a channel pillar arranged on the dielectric base and penetrating the gate stack structure; a first conductive pillar, and a second conductive pillar connected to the channel pillar and penetrating the gate stack structure, wherein the first conductive pillar and the second 15conductive pillar are separated from each other; and a gate dielectric layer disposed between another sidewall of the first gate portion and a sidewall of the channel pillar; and as recited in independent claim 8, a flash memory, comprising: a gate stack structure disposed on a substrate, comprising: a first gate layer, comprising: a first gate portion; a second gate portion disposed adjacent to a sidewall of the first gate portion, 10wherein a thickness of the second gate portion is smaller than a thickness of the first gate portion; and a ferroelectric portion disposed between the sidewall of the first gate portion and a sidewall of the second gate portion; and a second gate layer located between the first gate layer and the substrate, and 15electrically insulated from the substrate and the first gate layer; a channel structure penetrating the gate stack structure and electrically connected to the substrate; a first gate dielectric layer disposed between a sidewall of the channel structure and another sidewall of the first gate portion; and 20a second gate dielectric layer disposed between the sidewall of the channel structure and a sidewall of the second gate layer; and as recited in independent claim 18, a method of fabricating flash memory, comprising: -29-100331usf forming an insulating stack structure on the dielectric base, the insulating stack structure comprising a plurality of insulating layers and a plurality of sacrificial layers alternately with each other; forming an opening in the insulating stack structure; 5removing portions of the plurality of sacrificial layers exposed by the opening so as to form a plurality of recesses; forming a plurality of first gate portions in the plurality of recesses; forming a gate dielectric layer on a sidewall of the opening to cover the plurality of first gate portions and the plurality of insulating layers; 10forming a channel layer in the opening to cover a sidewall of the gate dielectric layer; forming a first conductive pillar and a second conductive pillar in the openings, wherein the first conductive pillar and the second conductive pillar are separated from each other and electrically connected to the channel layer respectively; removing the plurality of sacrificial layers to form a plurality of lateral openings; 15forming a ferroelectric portion in each of the plurality of lateral openings to cover another sidewall of a corresponding first gate layer, and a top surface and a bottom surface of a corresponding lateral opening; and forming a second gate portion in each lateral opening, wherein a sidewall, a top surface, and a bottom surface of the second gate portion are covered by the ferroelectric portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Lue et al. US 2020/0381450 teach an annular channel pillar and a first source/drain pillar and a second source/drain pillar located within the channel pillar.

Lue US 2021/0074726 teaches a first conductive pillar and a second conductive pillar located within a cylindrical channel pillar and a ferroelectric layer disposed between gate layers of the gate stack structure and the cylindrical channel pillar.

Hopkins et al. US 11,031,414 teach a charge storage material having a vertical thickness which is larger than the vertical thickness of a control gate.

The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  When responding to this office action, applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON BERNSTEIN whose telephone number is (571)272-9011.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLISON BERNSTEIN/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        5/27/2022